Filed 1/6/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 1







In the Matter of the Judicial Vacancy in District Judgeship No. 1, with Chambers in Williston, North Dakota, Northwest Judicial District







No. 20090366









Per curiam.



[¶1]	On December 3, 2009, the Honorable Gerald H. Rustad, Judge of the District Court, with chambers in Williston, Northwest Judicial District, notified this Court of his intention not to seek reelection when his current term expires December 31, 2010.   Under Section 27-05-02.1(2), N.D.C.C., Judge Rustad’s declaration of his intention not to seek reelection will create a vacancy in District Judgeship No. 1 in the Northwest Judicial District.

 [¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the Northwest Judicial District was posted December 3, 2009, on the website of the Supreme Court.  Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through January 4, 2010.  For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of this vacancy.

[¶4]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed December 24, 2009, by the Northwest Judicial District.

[¶5]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data.  It is also noted that an additional judgeship was created in the Northwest Judicial District by the 61
st
 Legislative Assembly and has been filled in Minot.  
See
 
Matter of Chambering of New Judgeship
, 2009 ND 133, 770 N.W.2d 221.

[¶6]	Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.

[¶7]	IT IS HEREBY ORDERED, that Judgeship No. 1 at Williston in the Northwest Judicial District be filled, that an election for this office be held, and that this office appear on the 2010 primary and general election ballots in North Dakota.

[¶8]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner